NOTICE OF ALLOWABILITY

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on February 1 and 3, 2022 have been entered.
 
Claims Allowed
	Claims 22, 25, 26, 28-30 and 32 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the invention as recited in claims 22, 25, 26, 28-30 and 32 of the instant reissue application.  Independent claim 32 recites “a light guide positioned with a transparent unit of the display case door. . .wherein the light guide is positioned between a transparent LCD panel and a rear panel, the light guide being spaced apart from the LCD panel by a spacer disposed therebetween.”  The light device of Lee is not located within the door 200 but is located within the storage chamber 120 (see Fig. 2).  Accordingly, claim 32 is allowable over the prior art, as are claims 22, 25, .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/Beverly M. Flanagan/
Primary Examiner
CRU – Art Unit 3993

Conferee: /JRJ/

Conferee: /E.D.L/                 SPRS, Art Unit 3993